Case: 1:19-cr-00130-MWM Doc #: 704 Filed: 04/22/21 Page: 1 of 2 PAGEID #: 2638

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:19-cr-130(22)
Plaintiff, | Judge Matthew W. McFarland
Vv. |
JOEL SALCEDO,
Defendant.

 

ORDER DENYING DEFENDANT'S MOTION TO SUPPRESS (Doc. 633)

 

This case is before the Court on Defendant Joel Salcedo’s motion to suppress
(Doc. 633). Mr. Salcedo was arrested on November 15, 2019 in Las Vegas, Nevada in
relation to his alleged involvement in a large-scale drug trafficking organization.
During his arrest, agents with the local police department conducted a search of his
residence and automobile. Mr. Salcedo asserts, however, that no search warrant or
foundation affidavit(s) authorizing this search were ever produced. As such, Mr.
Salcedo contends that all evidence obtained pursuant to the warrantless search must be
suppressed under the Fourth Amendment. Mr. Salcedo also requests that, if a search
warrant does materialize, the Court grant him leave to supplement his motion.

In response, the Government states that Mr. Salcedo has been provided with all
necessary documentation. (Doc. 692.) First, a copy of the search warrant was left at Mr.

Salcedo’s residence on the date it was executed. Second, the Government sent
Case: 1:19-cr-00130-MWM Doc #: 704 Filed: 04/22/21 Page: 2 of 2 PAGEID #: 2639

discovery to defense counsel on July 7, 2020 and, until the filing of the present motion, it
was unaware of any omissions. After learning that the search warrant affidavit was
omitted, the Government provided defense counsel with a copy.

Since the premise of this motion is that the Government failed to produce a
search warrant—and the Government has subsequently produced that search
warrant — Mr. Salcedo’s motion to suppress (Doc. 633) is DENIED without prejudice.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Meth wpb

JUDGE MATTHEW W. McFARLAND
